Citation Nr: 1115234	
Decision Date: 04/19/11    Archive Date: 05/04/11

DOCKET NO.  09-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to an initial rating greater than 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Esq.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1941 to January 1947, and from September 1950 to September 1951.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

The issues of entitlement to a compensable rating for hearing loss and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's PTSD more nearly approximates the criteria for occupational and social impairment with deficiencies in areas such as family relations, judgment, thinking, and mood.


CONCLUSION OF LAW

The criteria for a 70 percent rating, but no higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321(b), 4.1, 4.7, 4.130, Diagnostic Code (DC) 9411 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under 38 U.S.C.A. § 7105(a), an appeal to the Board must be initiated by a notice of disagreement (NOD) and completed by a substantive appeal after a statement of the case (SOC) is furnished to the claimant.  In essence, the following sequence is required: There must be a decision by the RO, the claimant must express timely disagreement with the decision (NOD), VA must respond by explaining the basis for the decision to the claimant (SOC), and finally, the claimant, after receiving adequate notice of the basis of the decision, must complete the process by stating his or her argument in a timely-filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

The Board notes that the RO's June 2007 rating decision on appeal addressed multiple claims.  In June 2008, the Veteran timely filed an NOD initiating an appeal with respect to 8 separate issues.  The RO furnished the Veteran an SOC on all 8 issues in June 2009.

In July 2009, the Veteran submitted a VA Form 9 wherein he checked a box indicating that he was limiting his appeal to the issues of involving the initial ratings for PTSD and hearing loss.  See July 2009 VA Form 9, Box 9B.  The Veteran also presented argument in support of these claims, and made no argument whatsoever regarding the other 6 issues addressed in the June 2009 SOC.  Thereafter, the Veteran's attorney has not provided any argument that the Board has jurisdiction over any claims other than PTSD and hearing loss.  As such, the Board finds that there is no ambiguity regarding the Veteran's intent to limit his appeal to the PTSD and hearing loss claims.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

The Veteran's PTSD is evaluated as 50 percent disabling under the criteria of DC 9411.  See 38 C.F.R. § 4.132.  This rating contemplates occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbance of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A next higher 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  Id.

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (also known as "DSM-IV").  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health - illness.  Higher scores correspond to better functioning of the individual.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work).

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

The Board notes that the Veteran's VA clinical records reflect the Veteran's report of memory loss with evaluations for potential dementia and/or a small frontal meningioma detected by a magnetic resonance imaging (MRI) scan.  The Veteran previously pursued a claim of service connection for traumatic brain injury, which has been denied by the RO.  To date, there has been no finding that the Veteran manifests significant disability with respect to any of these issues.  In such a situation, the Board attributes all signs of psychiatric impairment to the service-connected PTSD.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that VA is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so).

The Board also observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Historically, the Veteran first sought VA treatment for PTSD symptomatology in 1999, which noted complaints such as impaired sleep, anxiety attacks and nightmares.  His psychiatric evaluations were significant for impairment of speech, mood and affect.  His thought process was overly tangential and obsessive.  Nonetheless, the Veteran remained active by restoring cars, playing duplicate bridge and pinochle, maintaining the home, managing his own paperwork and seeing friends and family.  He had been retired as an electrician in 1998.  Notably, the Veteran had also been rated as totally and permanently disabled due to marked, demyelinating type peripheral neuropathy. 

In pertinent part, the Veteran underwent a neuropsychiatric evaluation in July 2004 to address his concerns of memory loss of 4 years duration.  For example, he described an inability to remember what he had read, and required his wife to write down instructions.  However, his wife described the Veteran as having a "little" memory problem noting he played bridge successfully.  His son had not noticed any cognitive impairment at all.  Neuropsychiatric testing revealed some impairment of auditory contextual memory as well as delayed recognition memory for word list and verbal fluency which could be potentially attributable to irritability, stress, anxiety or depression.

The Veteran submitted an application for service connection for PTSD in April 2006.  During a July 2006 VA Compensation and Pension (C&P) examination, the Veteran endorsed PTSD symptomatology of nightmares, intrusive thoughts, low energy following impaired sleep, generalized anxiety and fearfulness, survivor guilt, anxiety attacks occurring twice a month, irritability, concentration and memory problems, frequent crying as much as 2-3 times per week, hand trembling, and avoidant behavior.  He had been married to his spouse for 62 years, and had two children.  He enjoyed playing bridge and pinochle in an effort to keep his mind active, but was unable to identify any other types of recreational interests. 

On mental status examination, the Veteran was fully oriented in all spheres.  Affect was flat and mood was dysthymic.  Thought process was linear and goal directed with no evidence of psychosis.  Speech demonstrated normal rate and rhythm.  Eye contact was good.  Judgment was impaired at times due to anxiety.  Insight was adequate.  Memory and concentration were described as poor for many years.  The Veteran denied suicidal or homicidal ideation.  Overall, the VA examiner diagnosed severe, chronic PTSD and major depressive disorder and assigned a GAF score of 45.  In so doing, the VA examiner provided the following summary:

SUMMARY: This veteran describes an extremely traumatic incident which occurred which his ship sank in less than a minute and many lives were lost, including friends.  The veteran's PTSD symptoms meet all 3 diagnostic categories for PTSD including physiological hyperarousal, re-experiencing of combat trauma, and avoidance behaviors.  Even after 60+ years, the veteran's PTSD symptoms are vivid and intense.  He also suffers from survivor guilt, and therefore, he has been diagnosed with major depressive disorder as a result of many losses and a sense of guilt during the war exacerbated by subsequent phase of life losses.

Despite intense PTSD symptoms all of his life, the veteran has coped remarkably well at least from an observers standpoint.  He has maintained a job and he has a long-term marriage; however, his symptoms likely affected his mood and his feelings about life as being worthwhile.  Throughout his life, his symptoms because of his severe anxiety have also affected his judgment and have affected his parenting, whereas the veteran was overly protective, his children saw him as "strict" and "mean."  The veteran continues to have a restricted of affect and a restricted range of interests as a result of posttraumatic stress symptoms.  He also cries very frequently and his mood is clearly deeply affected resulting in feeling angry or sad most of the time.

A May 2008 private opinion from a licensed professional counselor states as follows:

[The Veteran's] Department of Veterans Affairs file was fully reviewed, which included information on his medical history and claim with the Department of Veterans Affairs.  [The Veteran] was also personally interviewed.  He has consistent symptoms and an Occupational and Social Impairment that would be at least at the 70% level.  These symptoms would include deficiencies in most areas including work, family relations, judgment, impaired impulse control and near continuous depression.

After reviewing his medical status and based on this writers familiarity with the VA Rating and Diagnostic Code, the severity of his PTSD would more likely than not be at the 70% level.  He also would be deemed unemployable based on the severity of his PTSD.

Thereafter, the Veteran's VA clinical records do not reflect any significant treatment for PTSD symptomatology.

The Veteran underwent an additional VA C&P examination in February 2009.  At that time, the Veteran reported daily intrusive thoughts, sleep impairment with nightmares occurring a few times per month, survivor guilt, concentration and short-term memory problems, increased frustration, and episodes of feeling very saddened and crying.  He denied any current difficulty with anxiety attacks.  He described his marital relationship as "great" and had continued, regular contact with his children and grandchildren.  He played in a bridge club three days per week which helped him forget his troubles.  He was capable of completing all activities of daily living.

On mental status examination, the Veteran was alert and oriented.  He was prompt for his evaluation.  Grooming was good.  Overall mood appeared euthymic.  Affect was appropriate.  Eye contact was good.  Speech was normal in rate and tone.  However, at times, the Veteran was tangential and difficult to interrupt.  No psychomotor agitation or retardation was observed.  His thought processes were logical and goal oriented.  The Veteran denied current suicidal or homicidal ideation.  There was no evidence of a psychotic disorder.  Judgment and insight were fair.  Impulse control was appropriate.  Cognitive abilities appeared average.  The VA examiner provided a diagnosis of chronic PTSD with a GAF score of 50 estimated for the current and past year.  The VA examiner also provided the following summary:

The [V]eteran currently continues to meet the DSM-IV diagnostic criteria for posttraumatic stress disorder.  Symptomatology includes sleep difficulties, nightmares, intrusive thoughts, anger and concentration difficulties.  Symptomatology appeared to be in the moderate range.

Additional pertinent evidence includes a July 2008 VA clinical record reflecting a negative depression screen covering the past two weeks.  Otherwise, the Veteran's mental status was observed to be "normal" in December 2004, May 2005, October 2005, November 2005, March 2007, January 2009 and July 2009.  A mini-cognitive test in April 2010 suggested no impairment.

On review of the record, the Board finds evidence for and against the assignment of a 70 percent initial rating for PTSD.  The July 2006 VA C&P examiner described the Veteran has manifesting "severe" PTSD with impairment resulting in deficiencies in family relations, judgment, thinking, and mood.  The examiner assigned a GAF score of 45, which represents psychological, social, and occupational functioning intermediate between moderate and serious in degree.

Additionally, a private examiner in May 2008 opined that the Veteran's PTSD resulted in deficiencies in most areas including work, family relations, judgment, impaired impulse control and near continuous depression.  This assessment was based upon review of the claims folder and interview of the Veteran.  Clearly, this opinion holds some probative value in support of this claim.  However, this examiner provided only a generalized conclusion and failed to describe in any detail the Veteran's reported PTSD symptomatology, which limits the probative value of this information.

On the other hand, a February 2009 VA C&P examiner found that the Veteran's PTSD resulted in "moderate" occupational and social impairment.  A review of the record also reveals no credible evidence that the Veteran's PTSD results in suicidal ideation, obsessional rituals interfering with routine activities, impaired impulse control to the point of unprovoked irritability with periods of violence, spatial disorientation, neglect of personal appearance and hygiene, or inability to establish and maintain effective relationships.

As instructed in Mauerhan, the symptoms listed for the varying levels of disability in DC 9411 merely serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  The Board also observes that it is VA's policy to assign the higher disability evaluation when the overall disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.

In this case, the Board finds that the Veteran's descriptions of PTSD symptomatology to be credible and consistent with the entire evidentiary record.  The VA C&P examiner in July 2006 described the Veteran has manifesting "severe" PTSD with impairment resulting in deficiencies in family relations, judgment, thinking, and mood, which provides evidence in support of a 70 percent schedular rating when consideration is given to the principles of 38 C.F.R. § 4.7.  The private examiner's assessment in May 2008 essentially concurs with the July 2006 VA examiner's findings.  

With application of the provisions of 38 C.F.R. § 4.7 as well as the benefit of the doubt rule under 38 U.S.C.A. § 5107, the Board finds that the Veteran's PTSD more nearly approximates the criteria for a 70 percent schedular rating as a result of PTSD which results in occupational and social impairment with deficiencies in areas such as family relations, judgment, thinking, and mood.  Accordingly, the Board grants a 70 percent schedular rating for the entire appeal period.

The Board further finds that the criteria for a 100 percent schedular rating for PTSD have not been met for any time during the appeal period.  It is not argued, or shown, that the Veteran has experienced symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  

Furthermore, the Veteran's assigned GAF scores of 45 and 50 during the appeal period contemplate less than total social and industrial impairment.  Notably, the uncontradicted lay evidence of record establishes that the Veteran maintains effective social relations with his spouse and bridge club.  The Board acknowledges opinion from a May 2008 examiner that the Veteran was unemployable due to PTSD, but that opinion in and of itself does not establish the Veteran's entitlement to a 100 percent schedular evaluation requiring "total" occupational and social impairment.  Notably, that examiner indicated familiarity with VA's rating criteria and argued that a 70 percent schedular rating was appropriate in this case.  The Veteran himself has also argued for a 70 percent schedular rating.

Overall, the Board finds that the credible lay and medical evidence in this case does not demonstrate total occupational and social impairment due to PTSD as the Veteran fully lacks the type of psychiatric impairment contemplated by DC 9411 which would justify a 100 percent schedular rating.  As addressed below, the Board remands the issue of entitlement to TDIU for further RO development and adjudication.  In so deciding, the Board stresses that the Veteran does not allege having any of the symptomatology listed for the 100 percent rating under DC 9411.  There is no further basis to apply the benefit of the doubt rule in the Veteran's favor.  38 U.S.C.A. § 5107.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD has on his activities of work and daily living.  In the Board's opinion, all aspects of the PTSD disability are adequately encompassed in the assigned schedular ratings.  Notably, the rating criteria for PTSD specifically contemplate the types of symptomatology experienced by the Veteran.  In this case, the Veteran does not directly meet the criteria for a 70 percent rating under DC 9411, but the Board has applied the principles of 38 C.F.R. § 4.7 to find that his PTSD more nearly approximates the criteria for a 70 percent rating.  

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Here, the Veteran is challenging the initial evaluation assigned for PTSD following a grant of service connection.  In Dingess, 19 Vet. App. 473 (2006), the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, because the notice that was provided before service connection was granted was legally sufficient, VA's duty to notify in this case has been satisfied.

VA has a duty to assist a claimant in the development of the claim.  This duty includes assisting the claimant in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all private and VA clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  There is also no showing that any records exist with the Social Security Administration which would be relevant to the issues on appeal.  See Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010) (more fully defining VA's duty to obtain only records from the SSA "that are relevant to the veteran's claim").

Additionally, the Veteran was afforded VA examinations in July 2006 and February 2009.  These examination reports contain all findings necessary to decide the claim.  Since the last February 2009 VA examination, the Board does not find that the lay or medical evidence suggests an increased severity of symptoms involving PTSD to the extent that a higher schedular rating may be possible.  Thus, there is no duty to provide further medical examination on this claim.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

Overall, the Board finds that the evidence of record is sufficient to decide the claim being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating this claim.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

A 70 percent initial rating for PTSD is granted.


REMAND

With respect to the hearing loss claim, the Board regrets any further delay in adjudicating this claim, but finds that it has no option but to remand this case for further evidentiary development.

The Veteran last underwent VA C&P audiology examination in February 2009.  In December 2009, the Veteran underwent an audiology consultation in the VA clinical setting.  The Veteran denied any change in hearing sensitivity since his February 2009 audiometric examination.  At that time, audiometric testing was reported as showing no significant change in the Veteran's hearing sensitivity since the February 2009 VA C&P examination.  Speech recognition scores were described as "good" for both ears.

Unfortunately, the record does not contain the actual audiometric test results or the speech recognition scores from the February 2009 VA audiometric evaluation.  As such, the Board has no option but to remand this claim for clarification of the actual December 2009 audiology results.  See Savage v. Shinseki, --- Vet.App. ----, No. 09-4406, 2011 WL 13796 Vet.App.,2010 (Jan. 4, 2011).

The Board next notes that the Veteran submitted a July 2009 private audiometric examination which did not convert puretone results from graphical form which could potentially require further clarification.  However, this examination report clearly documents that speech discrimination was tested using a live voice method, which does not comply with the controlled speech requirements of 38 C.F.R. § 4.85(a).  See generally 52 Fed. Reg. 44117-01 (Nov. 18, 1987); 64 Fed. Reg. 25200 (May 11, 1999) (discussing revisions to VA's rating criteria to require the controlled Maryland CNC word list testing to ensure consistency of evaluations among veterans).  As the private audiology report cannot be used for rating purposes, there is no need for clarification of any information contained within this report.

In July 2007, the Veteran's then representative of record argued that the Veteran was entitled to a "100% service connected" rating.  Thereafter, the Veteran presented a private medical opinion, dated May 2008, stating that the Veteran was unemployable due to PTSD.

A request for TDIU, whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities which is part of a pending claim for increased compensation benefits.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  See also Comer v. Peake, 552 F.3d 1362, 1366 (Fed. Cir. 2009) (the issue of entitlement to TDIU is not a free-standing claim which must be pled with specificity).

It would be fundamentally unfair to the Veteran for the Board to decide the TDIU issue which has not been developed and adjudicated by the RO.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In order to comply with precedential Court opinion, this issue, therefore, is remanded for further development.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Provide the Veteran notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding the claim of entitlement to TDIU.

2.  Obtain the Veteran's clinical records of treatment for service-connected disabilities at the Phoenix, AZ VA Medical Center since January 2011 as well as the audiometric and speech discrimination results from the December 2009 audiology consultation.

3.  Upon completion of the above, forward the Veteran's claims folder to an appropriate examiner for the purpose of obtaining opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that the Veteran's service-connected disabilities preclude his ability to obtain and maintain substantially gainful employment?

4.  Thereafter, readjudicate the claim of entitlement to TDIU.  If any benefit sought on appeal remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


